Citation Nr: 0107450	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, characterized as a schizophrenic reaction, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
November 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the RO denied an increased rating in excess of 10 
percent for a psychiatric disability, characterized as a 
schizophrenic reaction.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.


FINDING OF FACT

The veteran's psychiatric disability is currently manifested 
by no more than slight impairment in social or occupational 
functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected psychiatric 
disability is more disabling than currently evaluated and 
warrants a rating in excess of 10 percent.

The veteran's service medical records reveal that in May 
1952, the veteran experienced an acute schizophrenic reaction 
for which he was hospitalized.  In November 1952, the 
Department of the Army Physical Evaluation Board found the 
veteran to suffer severe, chronic schizophrenic reaction and, 
consequently, he was discharged from service.

In December 1952, the RO granted service connection for a 
psychiatric disorder, characterized as a schizophrenic 
reaction, and assigned a 10 percent disability rating.  The 
Board notes that the veteran's disability has been 
continuously rated at 10 percent for more than 20 years and 
thus may not be reduced except upon a showing that such 
rating was based on fraud.  See 38 C.F.R. § 3.951 (2000).

A 30 percent rating would be warranted where the psychiatric 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9205.

When the service-connected psychiatric disability is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating would be warranted.  Id.

A 70 percent evaluation would be assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 evaluation would be assigned when the service-connected 
psychiatric disability results in total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Following a complete review of the claims folder, the Board 
is of the opinion that the criteria for a rating in excess of 
10 percent for the veteran's schizophrenic reaction have not 
been met under the Diagnostic Code 9205 pertaining to 
schizophrenia and other psychotic disorders.

On the most recent VA psychiatric examination of record, in 
December 1998, the VA examiner diagnosed the veteran with a 
brief psychotic disorder, equivalent to schizophrenic 
reaction, and reported his Global Assessment of Functioning 
(GAF) score as 71, indicative of no more than slight 
impairment in social or occupational functioning.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition) (A GAF 
score is the examiner's judgment of the individual's overall 
level of functioning.  The GAF scale is between 1 and 100, 
with a higher score indicative of a higher level of 
functioning).  The VA examiner indicated that a review of the 
claims file was performed prior to the examination.  The VA 
examiner described the veteran as having normal grooming and 
hygiene and unremarkable general physique and facial 
features.  The VA examiner noted mild social impairment, a 
steady work history, and intermittent dysphoria, manifested 
primarily by loss of appetite and general apathy concerning 
daily life.  The VA examination revealed no signs or symptoms 
of speech difficulties, inability to perform activities of 
daily living, or cognitive difficulties.  Based upon the 
aforementioned clinical findings on the VA examination and 
the associated GAF score, an increased rating is not 
warranted. 

The Board acknowledges the veteran's contention that his 
psychiatric disability has worsened, to include his 
complaints of anxiety and panic attacks.  Moreover, the Board 
acknowledges the veteran's statement that his spouse and 
friends can attest to his increased symptomatology.  However, 
there is no medical evidence to support an increased rating.  
The Board notes that the veteran, his spouse and friends, as 
lay persons, are not competent to provide evidence of a 
medical diagnosis or evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Furthermore, inasmuch as the veteran has not provided 
sufficient detail as to supportive evidence that his spouse 
and friends may provide, or any other supportive evidence, 
the Board is not bound to determine further if there might be 
some unspecified information which could possibly support the 
veteran's increased rating claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

In the instant case, a contemporaneous medical examination 
has been provided and there is no indication that there are 
additional pertinent records that have not been obtained.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by the Veterans Claims 
Assistance Act.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 10 
percent for schizophrenic reaction.  Based on current 
clinical findings, the preponderance of the evidence is 
against the claim for increased rating and the appeal is 
denied.



ORDER

An increased rating for a psychiatric disability, 
characterized as schizophrenic reaction, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

